Citation Nr: 1639059	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for evulsion fracture proximal phalanx of 5th digit of the left hand.

2.  Entitlement to service connection for left carpal tunnel syndrome

3.  Entitlement to service connection for left foot first cuneiform non-displaced fracture.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for bilateral plantar fasciitis.

6.  Entitlement to service connection for a lumbar spine disability to include lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Regarding the right foot issue, this issue was previously characterized as entitlement to service connection for pes planus of the right foot.  However, during an October 2009 VA examination of the right foot, the Veteran was also diagnosed with plantar fasciitis of the right foot.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has expanded the issue of entitlement to service connection for left plantar fasciitis to include right plantar fasciitis.

The Board has also recharacterized the left hand and left foot issues on appeal for ease of analysis given that service connection for some, but not all, of the left hand and left foot disabilities is being granted below.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The issues of entitlement to service connection for left carpal tunnel syndrome, bilateral plantar fasciitis, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's evulsion fracture proximal phalanx of 5th digit of the left hand first manifested during his military service.

2.  The Veteran's left foot first cuneiform non-displaced fracture first manifested during his military service.

3.  The Veteran's bilateral pes planus pre-existed service and increased in severity during service; as there is no clear and convincing evidence that the increase of severity was due to the natural progression of the disorder, pes planus is presumed to have been aggravated in service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for evulsion fracture proximal phalanx of 5th digit of the left hand have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for left foot first cuneiform non-displaced fracture have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The Veteran's pes planus, which existed prior to service, was aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
	
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."   Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Evulsion fracture proximal phalanx of 5th digit of the left hand

The Veteran's service treatment records (STRs) show that he injured his left hand with a howitzer in October 1984.  X-rays at that time showed proximal 5th digit evulsion fracture on the radial side.  The Veteran submitted a claim for service connection for a left hand disorder in May 2009.  In connection with this claim he was afforded a VA examination in October 2009 and the examiner noted a diagnosis of evulsion fracture proximal phalanx of 5th digit left hand, healed.  The examiner also diagnosed carpal tunnel syndrome of the left hand and found that the Veteran did not show any residual signs of a 5th digit proximal phalanx fracture.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved or become asymptomatic by the time VA adjudicates the claim.  

Although the Veteran's evulsion fracture proximal phalanx of 5th digit left hand was shown to be asymptomatic during the October 2009 VA examination, he was given a diagnosis of evulsion fracture proximal phalanx of 5th digit left hand at that time.  Thus, the Board finds that the requirement for establishing the existence of a current disability has been met.

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's evulsion fracture proximal phalanx of 5th digit left hand originated during his military service.  See 38 U.S.C.A. § 5107(b).  As above, the Veteran was assessed as having a proximal 5th digit evulsion fracture on the radial side during service in October 1984.  His report of continuity of symptomatology since service is credible and consistent with the evidentiary record.  Also, the Veteran was diagnosed with evulsion fracture proximal phalanx of 5th digit left hand in the October 2009 VA examination. 

Overall, the Board finds the Veteran's report of the in-service events and symptoms credible and supportive of his service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  This evidence provides a plausible basis to conclude that the Veteran's diagnosis of evulsion fracture proximal phalanx of 5th digit left hand in October 2009 and during the pendency of this claim is related to his military service.  See Layno, 6 Vet. App. at 469 (lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.").  As such, the Board finds that service connection is warranted.

2. Left foot first cuneiform non-displaced fracture

The Veteran's STRs show that he injured his left foot in August 1984 when his foot was run over by an artillery gun and again in September 1984 when his foot was run over by a howitzer.  X-rays in September 1984 that time showed a non-displaced medial cuneiform fracture.  The Veteran submitted a claim for service connection for a left foot disorder in May 2009.  In connection with this claim he was afforded a VA examination in October 2009 and the examiner noted a diagnosis of left foot first cuneiform nondisplaced fracture, healed.  The examiner also diagnosed bilateral pes planus and plantar fasciitis und that the Veteran did not show any residual pain directly related to fracture of the first cuneiform bone.

As above, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved or become asymptomatic by the time VA adjudicates the claim.  

Although the Veteran's left foot first cuneiform nondisplaced fracture was shown to be asymptomatic during the October 2009 VA examination, he was given a diagnosis of left foot first cuneiform nondisplaced fracture at that time.  Thus, the Board finds that the requirement for establishing the existence of a current disability has been met.

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left foot first cuneiform nondisplaced fracture originated during his military service.  See 38 U.S.C.A. § 5107(b).  As above, the Veteran was assessed as having a left foot first cuneiform nondisplaced fracture during service in September 1984.  His report of continuity of symptomatology since service is credible and consistent with the evidentiary record.  Also, the Veteran was diagnosed with left foot first cuneiform nondisplaced fracture in the October 2009 VA examination. 

Overall, the Board finds the Veteran's report of the in-service events and symptoms credible and supportive of his service connection claim.  See Buchanan, 451 F.3d at 1335-36.  This evidence provides a plausible basis to conclude that the Veteran's diagnosis of left foot first cuneiform nondisplaced fracture in October 2009 and during the pendency of this claim is related to his military service.  See Layno, 6 Vet. App. at 469 (1994).  As such, the Board finds that service connection is warranted.

3. Bilateral pes planus

The Veteran's May 1982 enlistment examination shows that he had bilateral pes planus, which was asymptomatic, prior to service.  STRs show that the Veteran was treated for a callus of the right foot on at least two occasions, first in August 1984 and again in December 1984.  STRs also show that the Veteran injured his left foot in August and again in September 1984.  While the Veteran's separation examination is not of record, August 1988 and April 1991 periodic examination reports show normal lower extremities.  

Post-service VA treatment records show complaints of bilateral foot pain, particularly the right foot, as early as May 2009.  The Veteran submitted a claim for service connection for bilateral foot problems in May 2009.  In connection with his claim, he was afforded a VA examination in October 2009 and was diagnosed with bilateral pes planus.  The examiner noted that the Veteran's enlistment examination showed asymptomatic pes planus and also noted the August 1984 treatment for a callus of the right foot as well as the September 1984 injury to the left foot.  Notably, however, the examiner did not discuss the follow-up December 1984 treatment record regarding a callus of the right foot or the August 1984 treatment to the left foot.  

The October 2009 VA examiner opined that it was less likely as not that the Veteran's preservice right foot pes planus was permanently increased beyond the natural progression during military service.  The rationale for this opinion was that the Veteran complained of a foot problem on one occasion during service, he was treated for a callus.  However, this was not the Veteran's current complaint.  The current problem was associated with plantar fasciitis which was not diagnosed during service.  As far as the severity of the pes planus, the examiner wrote that he did not know what the severity was upon entrance in service, just that it was asymptomatic.  However, there was no evidence that the current pain problem of plantar fasciitis started in service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the Court clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral pes planus.  As an initial matter, the Board notes that the Veteran was found to have pes planus upon enlistment examination in May 1982 and currently has a diagnosis of bilateral pes planus as noted in the October 2009 VA examination report.  Furthermore, the Veteran was treated for bilateral foot problems on several occasions during service to include a callus of his right foot.  Significantly, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, calluses are a symptom of pes planus.  Thus, the Veteran's preexisting pes planus will be considered to have been aggravated by his service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  As the October 2009 VA examination report fails to address whether the worsening is due to the natural progress of the disease or otherwise demonstrates by clear and unmistakable evidence that the Veteran's bilateral was not aggravated by his service, the Board finds that the examiner's opinion is inadequate in this regard.  

To rebut the presumption of aggravation, the Government would need to show "clear and unmistakable" (i.e. undebatable) evidence that the Veteran's Tourette's syndrome worsened as a natural progression of the disorder and not due to an in-service event.  Currently, the medical evidence does not meet this onerous burden.  Given that the presumption of aggravation is applicable here and runs in favor of the Veteran's claim, the Board concludes that additional development of the medical evidence at this point is not necessary to render a decision in this appeal.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Instead, the Board will decide the case based on the presumption of aggravation which runs in the Veteran's favor. 

In summary, the Board finds the Veteran's bilateral pes planus pre-existed service and is presumed to have been aggravated beyond the normal progression during service.  There is no clear and unmistakable evidence to rebut the presumption of aggravation in this case.  Accordingly, service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. § 3.306.

ORDER

Service connection for evulsion fracture proximal phalanx of 5th digit of the left hand is granted.

Service connection for left foot first cuneiform nondisplaced fracture is granted.	

Service connection for bilateral pes planus is granted.  



REMAND

With regard to the left carpal tunnel syndrome issue, the Board notes that, given the award of service connection for evulsion fracture proximal phalanx of 5th digit of the left hand, an addendum medical opinion is warranted.  Significantly, the October 2009 VA examiner opined that the Veteran's left hand condition was not the same as or the result of the left hand condition noted during active duty but the examiner did not provide any rationale for this opinion.  Such should be clarified on remand.  

Similarly, with regard to the bilateral plantar fasciitis issue, the Board notes that, given the award of service connection for left foot first cuneiform nondisplaced fracture as well as bilateral pes planus, an addendum medical opinion is warranted.  Significantly, the October 2009 VA examiner opined that the Veteran's left foot condition was not the same as or the result of the left foot condition noted during active duty but the examiner did not provide any rationale for this opinion.  Such should be clarified on remand.  

With regard to the lumbar spine disability issue, the Board notes that there appear to be missing records.  Significantly, the October 2009 VA examiner referred to August 2006 X-rays of the lumbar spine.  However, a review of the record is negative for such records.  Such records should be obtained on remand.

Additionally, the Veteran has not been provided with Veterans' Claims Assistance Act (VCAA) notice regarding the secondary aspect of his claims for service connection for left carpal tunnel syndrome and bilateral plantar fasciitis.  Such should be accomplished on remand. 

Finally, the only treatment records in the claims file are dated from July 2008 to June 2009.  However, as above, it appears that the Veteran was likely receiving treatment for his claimed disabilities prior to July 2008 given the reported August 2006 X-ray of the lumbar spine.  Therefore, the Veteran should be provided with an opportunity to identify any VA or non-VA treatment records pertaining to his remanded claims and, thereafter, all identified records should be obtained for consideration in his appeal to include VA treatment records dated prior to July 2008 and since June 2009.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for left carpal tunnel syndrome and bilateral plantar fasciitis as secondary to a service-connected disability.

2. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed left carpal tunnel syndrome, bilateral plantar fasciitis, and /or lumbar spine disability since service.  After obtaining any necessary authorization from the Veteran, obtain all identified records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records, to include the August 2006 X-ray examination report of the lumbar spine referred to in the October 2009 VA examination report as well as VA treatment records dated prior to July 2008 and since June 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. After obtaining any outstanding treatment records, obtain an addendum to the October 2009 VA examination.  The claims file must be made available to, and reviewed by, the examiner.  If the October 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the any currently diagnosed (1) left carpal tunnel syndrome, (2), bilateral plantar fasciitis, and/or (3) lumbosacral strain developed in or was caused by the Veteran's service, to include his claimed in-service injuries as described above?

(b) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed (1) left carpal tunnel syndrome, (2), bilateral plantar fasciitis, and/or (3) lumbosacral strain is caused OR aggravated by the Veteran's service-connected  disabilities?  If possible, determine to what extent the disorder(s) were aggravated beyond the natural progression of the disorder(s) by the service-connected disorder.

For purposes of the opinion being sought, the examiner should consider the full record, to include any newly obtained treatment records and the Veteran's lay statements.    

The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


